PER CURIAM.
The underlying cause of action in this lawsuit accrued in April, 1983. At that time, section 768.56, Florida Statutes (1981), providing for the award of reasonable attorney’s fees to the prevailing party in a medical malpractice action, was still in effect. The legislature subsequently repealed this section, effective October 1, 1985, Ch. 85-175, §§ 43, 55, Laws of Fla., explicitly stating that the repeal would not apply to actions filed on or before the effective date. Ch. 85-175, § 48, Laws of Fla. Because Young v. Altenhaus, 472 So.2d 1152 (Fla.1985), establishes that the prevailing party’s entitlement to attorney’s fees vests on the date that the cause of action accrues, Umbel v. Upadhyaya, 508 So.2d 32 (Fla. 2d DCA 1987), we reverse the Order Denying Defendant Neviaser’s Motion for Attorney [sic] Fees and remand the cause with directions to the court to conduct a hearing in accordance with Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985).
Reversed and remanded.